Citation Nr: 1723188	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  14-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

4.  Entitlement to service connection for kidney disease, to include as due to exposure to herbicides.

5.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides.

6.  Entitlement to service connection for chloracne, to include as due to exposure to herbicides.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969, which included active duty in Guam from 1967 to 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a video conference hearing with the undersigned Veterans Law Judge (VLJ) sitting at the RO in June 2015 and a transcript of the hearing is of record.

In September 2015, the Board denied the Veteran's claims of entitlement to service connection.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court granted the parties Joint Motion for Remand (JMR), which vacated and remanded the Board's 2015 decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was stationed in Guam from September 23, 1967, to March 4, 1969.  In August 2011, the Veteran wrote that he handled soiled laundry in Guam, which led to his exposure to herbicide agents.  In March 2012, the AOJ issued a formal finding of a lack of information required to corroborate herbicide exposure.  The AOJ based its finding, in part, on the Veteran's failure to provide a sixty day time frame to submit to the Joint Services Records Research Center (JSRRC).  Pursuant to the Court's JMR, a remand is warranted to ask the JSRRC to conduct multiple searches of the Veteran's service records in 60 day increments for the entire period he was stationed in Guam.

The Veteran has not been provided a VA examination regarding his claim of entitlement to service connection for chloracne.  The service treatment records (STRs) indicate that he was treated for a rash covering his entire body in August 1968.  In February 2016, the Veteran underwent an Agent Orange Registry examination.  The Veteran presented with photos of his palmar hands which showed diffuse denuded flaking and peeling of his epidermis.  He reported that this occurred monthly since he returned from Guam and it lasted 1 to 2 weeks.  Based upon the forgoing, a remand is also necessary to afford the Veteran with a VA examination to determine the nature and etiology of his claimed chloracne.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service department and/or records custodian(s), to include the JSRRC, to verify the Veteran's alleged herbicide exposure in Guam. 

Personnel records indicate that the Veteran served in Guam from September 23, 1967, to March 4, 1969.  These dates, and any other dates identified by the Veteran, must be included in the request.

The AOJ is advised that pursuant to Gagne v. McDonald, 27 Vet. App. 397, 402-03 (2015) several sequential requests may be required until the entire period is covered.  

2.  After the above development, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed chloracne.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current skin disorder, to include chloracne was incurred during active service.  

In rendering the opinion, the examiner is asked to address the Veteran's August 1968 in-service treatment for a rash.

The examiner is asked to provide a rationale for the opinions rendered.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

